Title: To Alexander Hamilton from James McHenry, 9 November 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir.
            War Department 9th. November 1799
          
          Mr Setgreaves of Easton has stated in a letter received since my arrival in Town, but which is mislaid, that he understands Captain Shoemaker is under marching orders; that he has advised a temporary suspension of his march, with a view to his being directed to remain; that the keeping a Company in that station would be desireable on many accounts, that the Inhabitants would prefer Shoemakers Company, because of their exemplary behaviour &c.
          You will be pleased to take the application into consideration, and direct as you shall think proper.
          I am with great respect, Sir, Your most obedient Servt.
          
            James McHenry
          
          Major General Alexander Hamilton
        